DETAILED ACTION
This Office Action is with regard to the most recent papers filed 12/6/2021.


Response to Arguments
Applicant's arguments filed 12/6/2021 have been considered, but are deemed not persuasive.
On page 8, Applicant argues that Bansai discloses that a host machine implements a distributed firewall which includes firewall rules, where each host machine receives and/or stores only the rules that are relevant to the VMs and the LFEs operated by the host machines, and thus cannot identify non-received rules when the host machine implements the distributed firewall on the host machine.  Applicant proceeds to argue that claim 1 requires “identify…at least one second member that is irrelevant to the first host during the implementation of the network configuration object.”  
First, it is noted that the rejection is over Bahadur in view of Bansal, where this argument solely addresses the disclosure of Bansal.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, one possibility in Bansal is that a host “receives” only the rules that are relevant to the VMs and the LFEs operated by the host machine.  When operating multiple hosts, there must be some identification of the rules that are relevant and irrelevant to a host to ensure that the host “receives” only the rules that are relevant to the host.
Third, Applicant emphasizes “during the implementation” in the claim language.  As provided in the instant claim, this phrase could either be modifying at what point the rules are irrelevant, such that the rules that are not relevant when the object is implemented are identified (such implementation would be refer to after the host is configured, thus implementing the object), or that the relevancy is 
On pages 9-11, Applicant argues the terms “network group” and “network configuration object,” and that such term must be given its plain meaning as evidenced by the specification.  Applicant does not appear to provide specifically what the terms are limited to, but instead provides examples of what the term may be.  It is recommended that if Applicant wishes for a term to have certain limitations, that the claim be amended to explicitly provide such limitations.
On page 11, Applicant proceeds to argue that a plain and ordinary meaning of “have” is “to own,” as evidenced by the use of the term in the specification.  It should be noted, however, that the specification never uses the term “have” when describing the relationship of the object and the field, nor is the object described as owning the field.  Instead, the use of the term “having” appears to be used in a similar fashion as “comprising,” as the specification fails to support an actual ownership, but instead has the object being the fields of the object (where, in the instant claim, there may be one field).  If Applicant intends for the object to have a certain structure or certain requirements, the instant claim should be amended to clearly provide the structure or the requirements.
On page 11, Applicant argues that merging groups that are related to each other, such as being duplicative, was not well-known in the art.  On example of the noticed fact can be found in https://www.kodyaz.com/t-sql/prevent-duplicate-rows-in-table-using-merge-in-sql-trigger.aspx, posted on 5/14/2018.  Other examples include US 2017/0180422 (parents and children are merged into a tree structure), US 2012/0303791 (Abstract), and US 2020/0042609 (Paragraph [0034].  Data structures can be flattened by having all groups (children) point to the root group (parent).).
On pages 11-12, Applicant argues that modifying configures to an appropriate type (as address for claim 5) was not well-known in the art.  Examples may be found in US 2006/0026272 (Paragraphs [0039] and Figure 5) and US 2011/0035474 (Figure 4).   
On page 12, Applicant argues that when analyzing mappings, to generate reverse mappings, which serve to trace links in the opposite direction of the mapping is not well-known in the art, as addressed with regard to claim 6.  An example may be found in US 2006/0159083.
Thus, after careful consideration of Applicant’s remarks, the rejection of the instant claims has been maintained.  It is recommended that the instant claims be amended to recite details that Applicant regards as being required of the invention, as many of Applicant’s arguments appear to regard certain claim terms as being more limited than they are.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,450,817 (Bahadur) in view of US 2018/0007007 (Bansal).
With regard to claim 1, Bahadur discloses a method for a network management entity to perform topology-aware information dissemination in a software-defined networking (SDN environment that includes the network management entity, a plurality of hosts (Bahadur: Figure 7), a plurality of network groups each having multiple members, and a plurality of network configuration objects each having one or more fields (Bahadur: Figures 5 and 8.  Different hosts may be presented, which would 
obtaining group topology information specifying a network group from the plurality of network groups, and a network configuration object from the plurality of configuration objects that references the network group during an implementation of the network configuration object by a first host (Bahadur: Figures 5 and 8 and Column 33, line 54 to Column 34, line 12.  The group topology information is stored and used to satisfy requests.  Further, the state information references the different devices.);
processing the group topology information to identify, from multiple members of the network group, at least one first member that is relevant to the first host (Bahadur: Figure 8, Column 33, line 54 to Column 34, line 12, and Column 17, line 59 to Column 18, line 15.  Network devices, which may be virtual and thus would be hosted by another device, is identified to send the state information to.);
generating and sending, to the first host, control information associated with a subset of the network group, wherein the subset includes the at least one first member (Bahadur: Figure 8, Column 33, line 54 to Column 34, line 12, and Column 17, line 59 to Column 18, line 15.  The system may be implemented as a virtual network, with the network devices being virtual devices.  Thus, when a network device state is configured in a case when the network device is a virtual device, the control information for such configuration would be sent to the host of such network device.).
Bahadur fails to disclose, but Bansal teaches
identify, from multiple members, at least one second member that is irrelevant to the first host during the implementation of the network configuration object, wherein the at least one first member is relevant to the first host when the at least one first member is an entity type and is supported by the first host or when the at least first member is an address type matching a required type associated with a field of the network configuration object; and that the control information is sent only to the first host, wherein the subset excludes the at least one second member (Bansal: Paragraph [0059].  Bansal teaches 

With regard to claim 2, Bahadur teaches that processing the group topology information comprises: identifying the at least one first member by determining that the at least one first member is a first logical entity supported by the first host (Bahadur: Figure 8, Column 33, line 54 to Column 34, line 12, and Column 17, line 59 to Column 18, line 15.  Network devices, including virtual devices, would be identified that are relevant to the application and any hosts that would be used for that application.).

With regard to claim 3, Bahadur in view of Bansal teaches that processing the group topology information comprises: identifying the at least one second member by determining that the at least one second member is one of the following: (a) a second logical entity that is not supported by the first host, and (b) address information that is not required by the first host during implementation of the network configuration object (Bahadur: Figure 8, Column 33, line 54 to Column 34, line 12, and Column 17, line 59 to Column 18, line 15 and Bansal: Paragraphs [0035] and [0049].  Entities that are not required for 

With regard to claim 4, Bahadur fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to apply a first processing rule by, in response to determination that the network group is a parent group, merging the network group with one or more child groups prior to identifying the at least one first member and the at least one second member (More specifically, when presented with multiple network groups (e.g. hosts, tenants, etc.), it would have been well-known to merge groups that are specifically related to each other, such as being duplicative (where a duplicate of part of another group would be a child of that group).  It is further noted that the instant claim does not specifically require that the functionality of merging is performed (as it is only required to be performed “in response to a determination” that is not claimed as having occurred), nor does the instant claim provide what constitutes a “parent” group.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to merge duplicative portions of network groups to ensure that the any topology information is properly maintained, such as when changes to the topology, such as migrations, occur.

With regard to claim 5, Bahadur fails to teach, but Official Notice is taken that it would have been well-known in the art to apply a second processing rule by, in response to determination that the at least one first member does not match with the required type associated with a field of the network configuration object, generating a translated first member by translating the at least one first member into the required type (more specifically, when a configuration mismatch is found within a network, it was well-known in the art to modify such configuration to the appropriate type).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to translate a member that does 

With regard to claim 6, Bahadur fails to teach, but Official Notice is taken that it would have been well-known in the art to have processing the group topology information further comprises: based on the group topology information, generating a reverse topology information specifying a reverse mapping from the at least one first member to the network group; and identifying the at least one first member or the at least one second member, or both, based on the reverse topology information (more specifically, when analyzing mappings, it was well-known in the art to generate reverse mappings, which serve to trace links in the opposite direction of the mapping).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to generate a reverse topology information including a reverse mapping to identify more information to better determine relevant nodes, such as any aliases or other dependencies that would not be apparent from the forward mapping.

With regard to claim 7, Bahadur teaches in response to detecting updated group topology information, determining whether to perform a delta update or a full update of the control information (Bahadur: Column 18, lines 16-34.  Responsive to topology updates, updates can be made to other nodes.).

With regard to claims 8-21, the instant claims are similar to claims 1-7, and are thus rejected for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444